DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald D. Stevens (registration 75639) on 08/17/2022.
The application has been amended as follows: 
In the Claims:
Amend claim 1 as follows: 
Claim 1 (Currently Amended) A three-terminal multilayer ceramic capacitor comprising: 
a capacitive element including a stack of a plurality of ceramic layers, and a plurality of first internal electrodes and a plurality of second internal electrodes, and including a first major surface and a second major surface opposite to each other in a heightwise direction, a first end surface and a second end surface opposite to each other in a lengthwise direction orthogonal or substantially orthogonal to the heightwise direction, and a first side surface and a second side surface opposite to each other in a widthwise direction orthogonal or substantially orthogonal to the heightwise direction and the lengthwise direction; 
a first end surface electrode on the first end surface and extending from the first end surface so as to partially cover the first major surface, the second major surface, the first side surface, and the second side surface; 
a second end surface electrode on the second end surface and extending from the second end surface so as to partially cover the first major surface, the second major surface, the first side surface, and the second side surface; 
a first side surface electrode on the first side surface and extending from the first side surface so as to partially cover the first major surface and the second major surface; and 
a second side surface electrode on the second side surface and extending from the second side surface so as to partially cover the first major surface and the second major surface; wherein 
the first internal electrodes are connected to the first end surface electrode and the second end surface electrode; 
the second internal electrodes are connected to the first side surface electrode and the second side surface electrode; 
the three-terminal multilayer ceramic capacitor has: 
a lengthwise dimension of about 1300 µm or more and about 1500 µm or less; 
a widthwise dimension of about 1100 µm or more and about 1200 µm or less; 
a heightwise dimension of about 570 µm or more and about 680 µm or less; and a capacitance of about 12 pF or more and about 32 pF or less; 
the first end surface electrode, the second end surface electrode, the first side surface electrode, and the second side surface electrode each including a Ni underlying electrode layer on an external surface of the capacitive element and at least one plating electrode layer on an external surface of the Ni underlying electrode layer; 
the first end surface electrode on the first end surface and the second end surface electrode on the second end surface each having a thickness of about 0.73% or more and about 3.00% or less relative to the lengthwise dimension; and 
the first side surface electrode on the first side surface and the second side surface electrode on the second side surface each have a thickness of about 0.92% or more and about 3.90% or less relative to the widthwise dimension.

Examiner’s Note
The Examiner indicated on 08/10/2022 and 08/15/2022 to Mr. Stevens that widthwise dimension range in independent claim 1 needed to change from “about 1000 µm or more and about 1200 µm or less” to “about 1100 µm or more and about 1200 µm or less” in an Examiner’s Amendment. The widthwise dimension needs to be amended to preclude the use of the criticality of the widthwise dimension of the secondary reference of Cho.  The criticality of the widthwise dimension will determine the calculations to establish the limitation of the widthwise thickness percentage range of the side surface electrodes relative to the widthwise dimension of the three-terminal multilayer ceramic capacitor.
	The requested Examiner’s Amendment would preclude the need to vacate the Notice of Allowance (mailed on 07/11/2022) and re-open prosecution.

Response to the Claim Amendments in the Corrected Notice of Allowance
Claim 1 needed to be changed in an Examiner’s Amendment to avoid the Notice of Allowance (mailed on 07/11/2022) be vacated and prosecution be re-opened in consideration with Applicant’s submitted information disclosure statement (filed 08/01/2022).

The amendment in an Examiner’s Amendment with respect to the 103 rejection of independent claim 1 are persuasive due to further defining the “criticality of the widthwise dimension of the three-terminal multilayer ceramic capacitor”:
The “widthwise dimension range to determine the widthwise thickness percentage range of the side surface electrodes relative to the widthwise dimension of the three-terminal multilayer ceramic capacitor”.

The rejection of the claims cited in the last Office Action (mailed on 03/09/2022) are withdrawn. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a three-terminal multilayer ceramic capacitor comprising: … a widthwise dimension of about 1100 µm or more and about 1200 µm or less…and the first side surface electrode on the first side surface and the second side surface electrode on the second side surface each have a thickness of about 0.92% or more and about 3.90% or less relative to the widthwise dimension, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 3-9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847